IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
Donald J. Trump for President, Inc.
Plaintiff(s),
vs. No. CIV
New Mexico Office of the Secretary of State, Maggie Toulousse Oliver, the anonoymous Electors of th

Defendant(s).
INFORMATION SHEET FOR T.R.O.

Attorney(s) for Plaintiff(s): (include phone #)

Michael Smith, (512) 539-8753
Mark Caruso, (505) 883-5000

Attorney(s) for Defendant(s): (include phone #)
Hector Balderas, Attorney General of NM, (505) 490-4060

Nature of Underlying Claim: (contract, tort, environment, etc.)
Voting and Federal Elections

Jurisdiction: (Cite Statutes)
Article |, Section 4, Clause 1; Article Il, Section 1, Clause 3; Article Ill, Section 2, Clause 1.

Precise statement of activity sought to be restrained or compelled:

A. The Court should order a temporary restraining order to the Defendant Secretary and the
Defendant Electors of the state of New Mexico to delay disposition of certificates of votes for

Pan nied ae a Vi Me be bb md ee ee be km ee ed Fe eee alam etek DEP OC Mm 44 ahaa

HEARING
Estimated length of hearing: 4 hours
Request hearing to be set for: (Select one)
O Today © Tomorrow @® within One Week O Within Ten Days

NOTICE

Are all parties represented by counsel at this time? O Yes O No
Have the opposing party(ies) and their attorney(s) been notified ? O Yes © No

If answer is yes, when?

If answer is no, why not?
Notice will be served upon filing to the Attorney General and Secretary of State.

Notice given by: [7] phone [X] Fax [_] Letter [[] In Person [_] Other

 
